Citation Nr: 1429619	
Decision Date: 07/01/14    Archive Date: 07/10/14

DOCKET NO.  10-37 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for residuals of a left knee injury.

2.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Esquire


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1959 to April 1964.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) that denied reopening the Veteran's claim for entitlement to service connection for residuals of a left knee disability.  The Board observes that in a subsequent October 2009 deferred rating decision, the RO reopened the Veteran's claim.  The Board observes, however, that service connection for residuals of a left knee disability was previously denied in a final October 1996 Board decision.  Therefore, the Board must first address whether the Veteran has submitted new and material evidence to reopen his claim for entitlement to service connection for residuals of a left knee disability.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

The Veteran was afforded a Videoconference Board hearing in October 2013.  A transcript of the testimony offered at this hearing has been associated with the record. 

In March 2014, the Board requested an expert medical opinion regarding the Veteran's claim.  The Board received the opinion in June 2014.

Documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or not pertinent to the present appeal.  The Veterans Benefits Management System (VBMS) does not include any documents at this time.


FINDINGS OF FACT

1.  An October 1996 Board decision denied entitlement to service connection for residuals of a left knee injury based on the determination that the Veteran's in-service knee injury was acute and transitory, and continuing left knee pathology was not shown until many years post-service.

2.  The additional evidence presented since the October 1996 Board decision relates to an unestablished fact necessary to substantiate the claim.

3.  The Veteran's left knee disability is shown to be related to his service. 


CONCLUSIONS OF LAW

1.  The October 1996 Board decision, which denied entitlement to service connection for residuals of a left knee injury, is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2013).

2.  The additional evidence presented since the October 1996 Board decision is new and material, and the claim of service connection for residuals of a left knee injury is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  The criteria for service connection for a left knee disability have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist 

The Veterans Claims Assistance Act (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  Given the favorable disposition below as to reopening and granting the claim, the Board need not assess VA's compliance with the VCAA.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Petition to Reopen

In October 1987, the Veteran filed a claim for service connection for residuals of a left knee injury.  A December 1987 rating decision denied the Veteran's claim, and the Veteran appealed.  In December 1988, the Board upheld this denial.  In September 1991, the Veteran requested to reopen his claim for service connection for residuals of a left knee injury.  The RO denied reopening the Veteran's claim, and the Veteran appealed.  In September 1994, the Board reopened and remanded the Veteran's claim for further development.  The RO subsequently denied the Veteran's claim for entitlement to service connection for residuals of a left knee injury, and in October 1996, the Board upheld this denial based on the determination that the Veteran's in-service knee injury was acute and transitory, and continuing left knee pathology was not shown until many years post-service.  The Veteran did not appeal the denial, and it became final.  

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, the "credibility" of newly presented evidence is to be presumed unless the evidence is inherently incredible or beyond the competence of the witness).

The language of 38 C.F.R. § 3.156(a) creates a low threshold for finding new and material evidence, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

At the time of the Board's denial in October 1996, the evidence consisted of the Veteran's service treatment records, a December 1975 employment health record, private medical records beginning in June 1978, medical records from Palmetto General Hospital dated in December 1983, a November 1992 letter from Dr. S.N., and the results of a February 1995 VA examination.  This evidence showed that the Veteran injured his left knee in service in 1962.  This evidence also showed that the Veteran injured his left knee while at work in 1975.  The evidence revealed that in December 1983, the Veteran had a left knee operation for medial and lateral compartment osteoarthritis, chondromalacia patella, degenerative tears of the medical and lateral meniscus, and synovitis.

The additional evidence presented since the Board's denial in October 1996 includes a medical opinion from Dr. H.D.  Significantly, Dr. H.D. found that the Veteran's current left knee disability and symptoms were more than likely a direct result of the Veteran's military service.  Thus, because a favorable nexus opinion has been provided, the Board concludes that this newly received evidence is not cumulative of the record at the time of the October 1996 Board decision with respect to the issue of service connection for residuals of a left knee injury, and it raises a reasonable possibility of substantiating the Veteran's claim.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

Accordingly, the Board finds that new and material evidence has been received to reopen the Veteran's previously denied claim of service connection for residuals of a left knee injury.  

Service Connection

A veteran is entitled to VA disability compensation if there is disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. § 1110.  

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran seeks service connection for a left knee disability, which he contends began during his active duty service, and then progressed following service.  Specifically, the Veteran contends that he injured his left knee in 1962 when he slipped and fell out of an airplane while servicing the engine.  He further contends that he has developed arthritis in his left knee because of the in-service injury.

The record demonstrates the presence of a diagnosed left knee disability; at his June 2010 VA examination, the Veteran was diagnosed with left knee osteoarthritis due to a chronic left knee ACL tear.  Accordingly, Shedden element (1) has been demonstrated.  

The record also contains evidence of an in-service injury to the left knee.  A service treatment record dated in December 1962 indicated that the Veteran had recently been hospitalized due to a "left knee strain."  On that date, the examiner noted left knee effusion and prescribed an ace bandage and light duty.  Follow-up treatment records dated in January 1963 noted "laxity both collateral ligaments," and the Veteran was instructed to report for another follow-up examination in two months.  In March 1963, although the writing is not easily decipherable, the examiner appears to have noted continued laxity in the left knee.  An extension of enlistment examination dated in September 1963 showed that the Veteran reported he had a trick or locked knee on examination.  An annual aircrewman examination dated in April 1965 documented a left knee scar.  On the Veteran's April 1965 report of medical history, he again reported having a trick or locked knee on examination.  The Board finds the Veteran's reports to be credible and supported by his service treatment records.  Accordingly, Shedden element (2) has also been demonstrated.  

The Board is now left to consider whether there is a nexus between the Veteran's currently diagnosed left knee disability and his noted in-service left knee injury and treatment.  

Post-service medical records reflect ongoing treatment for the Veteran's left knee.  Private medical records dated in December 1975 showed that the Veteran re-injured his left knee when he twisted it exiting his truck.  The Veteran was prescribed an ace bandage and conservative treatment, and was allowed to return to work.  In December 1983, the Veteran underwent arthroscopic debridement for an ACL tear in his left knee.  

There are several favorable medical opinions of record.  In November 1992, Dr. S.N. opined that the Veteran's current left knee disability was more likely than not related to the 1962 in-service injury rather than the subsequent injury in 1975.  He explained that the pathology noted at the time of the Veteran's left knee surgery was not related to a recent injury, but rather to something that had occurred many years previously, such as the injury from service.  In a VA examination dated in February 1995, a VA examiner also opined that the Veteran's current left knee disability was likely related to the in-service injury.  In a VA treatment note dated in April 2009, Dr. J.M. explained that after reviewing the documentation, she believes that the Veteran's left knee problem is more likely than not from his injury in service.  In November 2013, Dr. H.D. explained that the Veteran suffered from a chronic knee condition that is linked to a 1960's in-service injury.  He opined that the Veteran's knee problems can be traced back to his original service injury, which was later aggravated by his 1975 job injury and that continues to deteriorate due to the aging process.

In a June 2014 VA expert medical opinion, the examiner found that it was more likely than not that the Veteran's in-service injury to his left knee included significant ligament injury, including anterior cruciate ligament disruption.  The examiner noted that the Veteran required hospitalization, and laxity and effusion were documented in subsequent examinations.  The examiner further noted that the Veteran subsequently gave a history of "trick knee" during his reenlistment examination, which was most consistent with persistent laxity in the anterior cruciate ligament.  The examiner opined that these were the expected findings confirming that an anterior cruciate ligament occurred at that time.  He explained that the treatment given was the treatment that would have been expected for that injury at that time.  He found that it was more likely than not that the Veteran would have been able to resume his military duties after that injury, and his resumption of duty did not contradict this conclusion.  

The June 2014 examiner also found that it was more likely than not that the Veteran's subsequent posttraumatic degenerative arthritis, documented by his prior VA examinations, was due, at least in substantial part, to his military knee injury.  The examiner explained that in general, it was more likely than not that a patient with an anterior cruciate ligament injury, regardless of his subsequent treatment, would have significant eventual degenerative arthritis.  The examiner noted that the Veteran's post-service knee injuries did not contradict or change the opinion.  He indicated that the natural history of anterior cruciate ligament injury provides substantial medical evidence to support this opinion.  In summary, the examiner found that it was more likely than not that the Veteran's current left knee disability and posttraumatic arthritis were due to his in-service injuries.

The Board acknowledges that there is an unfavorable nexus opinion of record.  In a VA examination dated in June 2010, the VA examiner opined that it was less likely as not that the Veteran's current left knee disability was related to the in-service injurym and rather was more likely related to the 1975 injury.  The examiner explained that the Veteran's left knee osteoarthritis is due to his chronic left knee ACL tear, and that service records did not document post-injury examination findings consistent with an ACL tear.  The examiner found that the records related to the post-service 1975 injury documented left knee effusion and collateral ligament instability, which "would be consistent with a mechanism of injury that could cause an ACL tear."  However, the VA examiner did not adequately address the nature of the clinical findings in service.

In this case, there are medical opinions for and against the Veteran's claim.  The Board has the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Board may not, however, reject medical opinions based on its own medical judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993).  The weight to be accorded the various items of evidence in this case must be determined by the quality of the evidence, and not necessarily by its quantity or source. 

Here, the Board finds that the June 2014 VA expert medical opinion regarding the etiology of the Veteran's left knee disability is fully informed, fully articulated, and well-reasoned.  Thus, based on all the evidence, the VA examiner provided a clear opinion finding that the Veteran's current left knee disability, diagnosed as left knee osteoarthritis due to chronic left knee ACL tear, resulted from his left knee injury during active duty service.  Accordingly, the Board finds that Shedden element (3) has been demonstrated.  

As the greater weight of the evidence supports the Veteran's claim, entitlement to service connection for a left knee disability, diagnosed as left knee osteoarthritis due to chronic left knee ACL tear, is warranted.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to service connection for a left knee disability is granted.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


